         Case 1:15-cr-00854-SHS Document 431 Filed 10/07/19 Page 1 of 1

                                                                         BREEDING HENRY BAYSAN PC

                                                                         7 WORLD TRADE CENTER
                                                                         250 GREENWICH ST 46 FLOOR
                                                                                              TH



                                                                         NEW YORK, NY 10006
                                                                         TEL. +1 212.813.2292
                                                                         breedinghenrybaysan.com

                                                                          BRADLEY L. HENRY
                                                                          DIRECT. +1 646-820-0224
                                                                          FAX. +1 212.779.4457
                                                                          bhenry@bhblegal.com



October 7, 2019

VIA ECF

The Hon. Sidney H. Stein
Untied Stated District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: U.S. v Baptiste; 1:15-cr-854-(SHS)

Dear Judge Stein,

I represent Mr. Lessage Jean Baptiste in this case. The Court has set a conference for Thursday,
October 10, 2019 at 3:00 p.m. I write to request an extension for this conference due to a conflict
with my calendar. I have had a scheduled meeting set in advance for a couple of weeks. As a result,
I would appreciate a short extension of this conference.

I am available Friday October 11th after 11am and anytime on October 15th and 16th.

I have spoken to the government and they have no objection to this request.

Thank you for your consideration. If you need any further information, please do not hesitate to
contact me.

Sincerely,


s/Bradley L. Henry
Bradley L. Henry




KNOXVILLE    | NEW YORK | BOSTON                            WWW.BREEDINGHENRYBAYSAN.COM
